Title: To James Madison from Larkin Smith, 3 May 1809
From: Smith, Larkin
To: Madison, James


SirKing & Queen Virginia May 3d. 1809
Having at all times felt the most ardent desire to promote the interest and happiness of my Country, and to give my zealous support to a Government which I consider to be entirely calculated to produce these desirable effects; I now take the liberty to suggest to your Excellency the advantages which I believe would result, from the appointment of an officer of intelligence, and correct political principles, to command the military forces that may be stationed in the garrison at Norfolk. There is no place in our country more inveterate and hostile to the late, and the present Administrations, than that of the more wealthy and influential part of Norfolk. An appointment of the above discription, with other auxiliary aids that will be given, would certainly produce a salutary effect in relation to the Government, and will give it’s friends a standing of much weight and respectability. I have the honor to be Sir with high Esteem & respect your Excellencies Most Obt. Servant.
Larkin Smith
